OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
           You request our opinion as to whether the dIrr-
triot so ~oonsolidated
                     IO a valid one.
              The date8 of'the above happening6 are not &van
but it will be assumed that aame took plaos eubaequentto
                of'Artiale SSOtM, Vernon's Annotated Civil Sta-
:%*r            s55; Art1010 a9aaa, Vernon*s Annotated civil
sitat&          ierred  to In the above infomation, relates,to
the.establltlbment'oi     rural high aohool distrlota,not to
the o&@olIdatlon of sohool dImtrl6te. See County Board et
mhool hx,etees of Limestone County v. Wileon, 6 S.W* (2d) Sob.
$Mle tha above informationis notolear arrto the oharaoter
of pOOWIdiQg had Or OttC!dJQt~d     wo art)led to bQlm6 that It
wao a OonsolIdatIonof sohool dietriotswhloh was attempted<
ratheher.
        than the fonimtion o? a rural high sohool dIrrtrIdt:
Artl~lu BSW,-Rwlsed Civlt Statuterr,       WhIoh rovider'autlmrity
Sor the .oonrrc$datIo?l of aoh sohool dirtriot8, reads'in part
aa $b&kmB I >:..   "'.,S
            '*On the petltlod or twenty (SO) or a majority 0s i'
     the legally qualliled      voters of eaoh of several oontlguous
     oommon 8ahool diatriota, or oontlguous Independentoohool
     dirtriots,      praying for the aonlrolldatlou'of-oh dImtrIiots
     for 6ohopl purposes,      the County Judge shall Isrue ah order
     for an t&action to be held on the fame day In eeoh euah
     dlstrlot. The Qouuty Judge shell give notlob ofthe date
     of suoh,elsotionrby publicationof the order in moue
     newspaper published In the oouuty for twenty (SO) day8
     prior to thendate on which such eleotlone are orilered,
     or by poetilnga notion or euoh olootlons In eaoh or the
     -dIetrIote,or by b6th euoh publfoatlon and posted notiom.
     The Coraolssionere*     Court shall at ita acyr8.motIngonuvam
     the returne of such eleotions, and if the vote0 oast In
     eaoh ahdall dI.strIqtsahow a majority iu eaohdiltrlot
     voting eeparetely in favor of uuoh oonsolldatlm, the
     Court ehall deolare the sohool dletrtote oonsolidated."
           From a reading of the above etatute It agpeare that
It ie neeeesary that the eleotlon shall be held In eaoh of the
diatriotswhich is to bs affeotsd by the oonsolidation, Suoh
018otIonnot having been held in the I& PIagah Dfstrlot there
he8 been no valid ooneolidatlon. The petition oanuot taks the
plaoe.of an eleotion. In the seoreoy of the porms an elector
lnayexpress h-elf dliferentlyfrom what he would do if pra-
Usnted with a petition to sign. AassumIngthat the aotlon
              Y.



, a$t,tsPalpteQ
            *ItlS
                0 oonsolidationof aohool distrlote inetead
  of the folXUktionQS a FUral high,sohbol distriot, 0~ opinion
  10 that no valldNunao2idatioa has swulted. xf the efrort
 'rar to fom a RLTLilU6$h fwhool di;etriotand the various
   +ooeedings 80 refleOt we suggest that you SO advIse UB
  % order that ws IRay$ VU YOU Our Opinion in View of?auoh
  irrat
      l




                               .   ’